Case: 4:20-cr-00418-JAR-NAB Doc. #: 58 Filed: 10/06/20 Page: 1 of 3 PageID #: 245




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    ) No. 4:20-CR-418 JAR NAB
                                              )
JAMES TIMOTHY NORMAN,                         )
                                              )
               Defendant.                     )


               SUPPLEMENTAL MOTION FOR PRE-TRIAL DETENTION

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Angie E. Danis and Gwendolyn

E. Carroll, Assistant United States Attorneys for said District, and hereby supplements its previous

motion seeking that the Court to order defendant detained pending trial. This Court has scheduled

a detention hearing to take place on October 9, 2020 at 9:30 a.m..

       As for its grounds, the Government states as follows:

       1.      As the Court is aware, the Pretrial Services Office has recommended detention in

               this case (Doc. No. 37), on the grounds that the defendant poses a risk of

               nonappearance due to his lack of ties to the Eastern District of Missouri, as well as

               his criminal history, which include multiple violent felonies, and the nature of the

               pending charges, the minimum penalty for which is a term of life imprisonment

               were the defendant to be convicted.

       2.      The Pretrial Service Office has also recommended detention on the grounds that

               the defendant poses a risk of danger to the community, given the nature of the
Case: 4:20-cr-00418-JAR-NAB Doc. #: 58 Filed: 10/06/20 Page: 2 of 3 PageID #: 246




                 offenses with which the defendant is charged, his criminal history, and his history

                 of offenses involving violence.

        3.       On September 2, 2020, District Judge Charmiane G. Claxton of the Western District

                 of Tennessee conducted a detention hearing in the matter of defendant Norman’s

                 co-defendant, Terica Ellis. The United States presented the testimony of St. Louis

                 Metropolitan Police Department Detective Donald Thurmond, who offered

                 testimony during his direct exam, and was cross-examined by counsel for Terica

                 Ellis.

        4.       The testimony of Detective Thurmond pertained almost exclusively to the strength

                 of the evidence in the government’s case against both defendant Norman and

                 defendant Ellis.

        5.       At the conclusion of that hearing, the Court ordered defendant Ellis detained,

                 finding that “weighing all the factors” identified in the Bail Reform Act that the

                 “presumption [of detention] has not been rebutted.” Tr., p. 50. 1

        6.       In connection with defendant Norman’s detention proceeding, the government has

                 filed a transcript of that proceeding as an exhibit to the present motion.

        7.       The government respectfully requests that this Court weigh the evidence of

                 Detective Thurmond’s testimony, which does not implicate the Confrontation

                 Clause, in its consideration of defendant Norman’s request for bond. See United

                 States v. Thompson, No. 4:05CR00161 HEA(AGF), 2005 WL 3050634, at *6 (E.D.

                 Mo. Nov. 14, 2005) (noting that “courts applying Crawford have also declined to


1
  Magistrate Judge Stephen Welby subsequently reconsidered the issue of defendant Ellis’s detention, and granted
the government’s motion for detention. Doc. No. 51 at 4 (ordering detention even where defendant “has no felony
convictions” and has a “two-year-old daughter” with a “serious medical condition,” noting that the “evidence in the
Government’s case is strong.”).
Case: 4:20-cr-00418-JAR-NAB Doc. #: 58 Filed: 10/06/20 Page: 3 of 3 PageID #: 247




               extend its holding to other non-trial types of court proceedings”) (citing United

               States v. Hernandez, 778 F. Supp. 2d 1211, 1219-27 (D.N.M. 2011) (confrontation

               clause does not apply at a pretrial detention hearing; “[T]he Supreme Court has

               consistently held that the Sixth Amendment is a trial right . . . .”); United States v.

               Bibbs, 488 F. Supp.2d 925, 925-26 (N.D. Cal. 2007) (“Nothing in Crawford

               requires or even suggests that it be applied to a detention hearing under the Bail

               Reform Act, which has never been considered to be part of the trial.”); Godwin v.

               Johnson, 957 So. 2d 39, 39-40 (Fla. Dist. Ct. App. 2007) (“The confrontation clause

               of the Sixth Amendment expressly applies in ‘criminal prosecutions.’ . . . [T]his

               does not include proceedings on the issue of pretrial release.”)).

         WHEREFORE, the Government requests this Court order defendant detained prior to

trial.

                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              UNITED STATES ATTORNEY


                                              /s/Gwendolyn E. Carroll
                                              ANGIE E. DANIS, #64805MO
                                              GWENDOLYN E. CARROLL, #4657OO3NY
                                              ASSISTANT UNITED STATES ATTORNEYS
                                              111 South Tenth Street, 20th Floor
                                              St. Louis, Missouri 63102
                                              (314) 539-2200

                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 6, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record.

                                              /s/Gwendolyn E. Carroll
                                              GWENDOLYN E. CARROLL, #4657OO3NY
